*441In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J.), dated January 26, 2005, which, upon a fact-finding order of the same court dated November 29, 2004, made upon the appellant’s admission, finding that the appellant committed an act which, if committed by an adult, would have constituted the crime of robbery in the second degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 15 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court properly chose not to order an adjournment in contemplation of dismissal (see Family Ct Act § 315.3), but rather, to adjudge the appellant to be a juvenile delinquent (see Family Ct Act § 352.1) and place him on probation (see Family Ct Act § 352.2 [1] [b]). Indeed, this disposition was appropriate in light of, inter alia, the nature of the incident, as well as the appellant’s poor record of attendance and performance in school (see Matter of Rosario S., 18 AD3d 563 [2005]; Matter of Gerald W., 12 AD3d 522 [2004]; Matter of Nikita P., 3 AD3d 499 [2004]; Matter of Steven R., 230 AD2d 745 [1996]; see also Matter of Raymond A., 136 AD2d 700 [1988]). Ritter, J.P., Goldstein, Skelos and Lifson, JJ., concur.